       Case 1:13-cv-04138-SCJ Document 55 Filed 11/18/19 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION


BRUDER HEALTHCARE
COMPANY,

     Plaintiff,

                                                      CIVIL ACTION FILE
V.
                                                      No. l:13-cv-04138-SCJ

BIGWALL ENTERPRISES/ INC. and
WALGREEN CO.

     Defendants.




                                        ORDER

        This patent infringement action comes before the Court on Plaintiffs


Second Motion to Reinstate Administratively Closed Case. Doc. No. [49].1


        The relevant facts pertaining to this motion are as follows. On June 22,


2015, the Court administratively closed this action pending the outcome of the


Reexamination of United States Patent No. 8/420/882 (hereinafter/ the ///882


Patent" or //patent-in-suit//) by the United States Patent and Trademark Office




        1 All citations are to the electronic docket unless otherwise noted/ and all page
numbers are those imprinted by the Court's docketing software.

                                            1
     Case 1:13-cv-04138-SCJ Document 55 Filed 11/18/19 Page 2 of 5




(//USPTO//). Doc. No. [36]. The Court further stated that this action may be


reopened upon motion of either party to be made at the appropriate time.


IdL at p. 2.


       On September 20, 2018, Plaintiff filed its first Motion to Reinstate

Administratively Closed Case/ stating that the USPTO had concluded the

reexamination proceeding and issued an Ex Parte Reexamination Certificate


confirming the patentability of the /882 Patent. Doc. No. [38]. Plaintiff therefore


argued that the basis for administratively closing this action had ended and

that it should be returned to the active docket. Id. Defendants/ in response/


stated that a second reexamination request had been filed and that this action


should not be reinstated until the second reexamination had been completed.


Doc. No. [39]. On November 9/ 2018, Defendants filed a Supplemental


Response to Plaintiffs Motion to Reinstate/ in which they informed the Court


that the USPTO had granted their request for a second reexamination of the


/882 Patent. Doc. No. [41]. Thereafter/ on February 26,2019, Defendants filed an


additional "Notice/" stating that the USPTO had rejected all Plaintiffs claims

of the patent-in-suit. Doc. No. [44].


       Accordingly/ on June 27, 2019, the Court denied Plaintiffs Motion to

Reinstate Administratively Closed Case. Doc. No. [48]. Pertinent to the Court's

                                         2
     Case 1:13-cv-04138-SCJ Document 55 Filed 11/18/19 Page 3 of 5




decision was the fact that while the USPTO had rejected all the claims of

the patent-in-suit/ Plaintiff had the right to appeal the USPTO/s decision.


Id. at pp. 5-6. Thus/ it could not be said that the USPTO had reached a "final"


decision on the merits with respect to the reexamination of the /882 Patent.


Id. at p. 6. Consequently/ this action remained administratively closed. Id.


      On August 7, 2019, Plaintiff filed its presently-pending Second IVIotion to

Reinstate Administratively Closed Case. Doc. No. [49]. Therein/ Plaintiff states


that on August I/ 2019, the USPTO concluded the Second Reexamination


proceeding and issued an Ex Parte Reexamination Certificate confirming the


patentability of the 882 Patent. Id. at p. 2. Therefore, Plaintiff again contends


that the basis for administratively closing this action has ended and that this


action should be returned to the active docket. Id.


      Defendants/ in response/ do not dispute that this action should be


reopened. Doc. No. [52]. Rather/ Defendants request that this Court allow the


parties until September 27,2019 to consider and pursue settlement discussions.


Id. at p. 3. Thereafter/ if the case does not settle/ Defendants request that the


Court order Plaintiff to file an amended complaint/ to which Defendants will
     Case 1:13-cv-04138-SCJ Document 55 Filed 11/18/19 Page 4 of 5




file an answer, and the parties to file an amended Joint Preliminary Report and


Discovery Plan.2 Id.


       As September 27, 2019 has now come and gone and the parties have yet


to settle this action/ Defendants7 request to allow the parties to consider and


pursue settlement discussions is deemed moot. However/ given that this action


has been administratively terminated for over four years/ and in light of the


various reexamination proceedings of the patent-in-suit before the USPTO/


the Court believes that amended pleadings are warranted.3


       Accordingly/ Plaintiffs Second Motion to Reinstate Administratively


Closed Case is GRANTED. Doc. No. [49]. The Clerk is hereby DIRECTED to

REOPEN THIS ACTION. Defendants' Motion and Response to Plaintiffs

Second Motion to Reinstate Administratively Closed Case is DEEMED MOOT

in part and GRANTED in part. Doc. No. [52]. The motion is deemed moot with




       2 Defendants are reminded that all requests for Court action must be made by
motion—not in a response brief to Plaintiffs motion. See Fed. R. Civ. P. 7(b)(l).

       3 Furthermore/ as Defendants correctly note in their response/ Plaintiffs
original complaint relied on the now abrogated Form 18 to plead claims of patent
infringement. See Hi-Tech Pharm., Inc. v. Hodges Consulting, Inc., 230 F.Supp.3d
1323, 1335-36 (N.D. Ga. 2016) ("Rule 84 and its forms, including Form 18, were
abrogated in December 2015 .... [A]fter the forms were abrogated/ courts have
almost unanimously held that all patent claims and counterclaims are subject to the
pleading requirements of Iqbal and Twombly.") (citations omitted).
     Case 1:13-cv-04138-SCJ Document 55 Filed 11/18/19 Page 5 of 5




respect to their request to allow the parties until September 7.7, 2019 to consider


and pursue settlement discussions. The motion is granted with respect to their


request that the Court order amended pleadings and an amended Joint


Preliminary Report and Discovery Plan. Plaintiff shall therefore file an

amended complaint by December 10, 2019. Defendants shall file an answer to


the amended complaint by December 31, 2019. The parties shall then file an


amended Joint Preliminary Report and Discovery Plan by January 30, 2020.


      IT IS SO ORDERED this !ML day of November/ 2019.



                                                           a_
                                       HONORABLE STEV^ C. JONES
                                       UNITED STATES DISTRICT JUDGE
